Case 2:20-cv-00103-LGW-BWC Document 19 Filed 03/22/21 Page 1 of 1

Gnited States District Court
for the Southern District of Georgia
Brunswick Dibision

DEBORAH LAUFER,

Plaintiff,
CV 220-103

Ve

TRIPLE W HOSPITALITY, LLC, and
DEVELOPMENT AUTHORITY OF
APPLING COUNTY, a Georgia
Corporation, |

 

Defendants.

ORDER

 

Before the Court is Plaintiff Deborah Laufer’s notice of
voluntary dismissal, dkt. no. 18, wherein she notifies the Court
that she wishes to dismiss all claims asserted in this action
with prejudice. The notice complies with Federal Rule of Civil
Procedure 41(a) (1) (A) (i). Accordingly, all claims asserted in
this action are DISMISSED with prejudice. Each party shall bear
its own fees and costs. The Clerk is DIRECTED to terminate all

pending motions and close this case.

SO ORDERED, this / 1 day of March,| 2021.

 

HON. LASA GODBEY WOOD, JUDGE
UNIT STATES DISTRICT COURT
SQUPHERN DISTRICT OF GEORGIA
